EXHIBIT 10.2




AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment (this “Amendment”) dated the 23rd day of July, 2015 to the
Employment Agreement, dated October 1, 2013, as amended on January 20, 2014 and
January 12, 2015 (the “Employment Agreement”), by and between Heat Biologics,
Inc. (the “Company”) and Melissa Price, Ph.D. (“Executive”). Capitalized terms
used herein without definition shall have the meanings assigned in the
Employment Agreement.  




WHEREAS, Employee was retained under the Employment Agreement by the Corporation
to serve as its Vice President of Clinical and Regulatory Affairs; and




WHEREAS, the Corporation desires to amend the Executive’s title as set forth in
the Agreement.




NOW THEREFORE, for the mutual promises contained herein and for ten dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree to amend the
Employment Agreement as follows:




1.

Amendment. The first sentence of the first paragraph of Section 1(a) of the
Employment Agreement is hereby deleted and replaced with the following: “The
Corporation hereby engages and employs Employee as the Vice President of Product
Development of the Corporation, and Employee hereby accepts such engagement and
employment as the Vice President of Product Development of the Corporation, for
the Term (as defined in Section 2).”




2

Severability. The provisions of this Amendment are severable and if any part or
it is found to be unenforceable the other paragraphs shall remain fully valid
and enforceable.




3

No Other Amendments; Confirmation. All other terms of the Agreement shall remain
in full force and effect. The Agreement, as amended by this Amendment,
constitutes the entire agreement between the parties with respect to the subject
matter thereof.




4.

Counterparts.  This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original but both of which together shall constitute
one and the same instrument.




5.

Governing Law. This Amendment is made and shall be construed and performed under
the laws of the remaining provisions will nevertheless continue to be valid and
enforceable. State of North Carolina without regard to its choice or conflict of
law principles and the parties agree to North Carolina as the exclusive venue
for any disputes arising hereunder.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.







 

HEAT BIOLOGICS, INC.

 

 

 

 

 

 

 

By:

/s/ Jeffrey Wolf

 

Name:

Jeffrey Wolf

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

/s/ Melissa Price, Ph.D.

 

MELISSA PRICE, PH.D.






